PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Respondent is responsible for the maintenance of Interstate 64, Cabell County, West Virginia.
2. On or about October 23,2005, Claimant Donna Kiser’s decedents, Melvin Kiser and Michael Kiser, and Claimant Robert Woods were involved in an accident on Interstate 64 near the 15 mile marker in Cabell County, West Virginia. The *56Claimant’s automobile was struck in the rear end by a tractor trailer.
3. The incident occurred approximately 2 miles from a bridge repair construction project that Ahem & Associates, Inc. was performing for the Respondent.
4. Melvin and Michael Kiser suffered critical injuries and died as a result of the accident. Robert Woods suffered injuries to his cervical spine and right hip as a result of the accident.
5. The Claimants allege that the traffic control plan was inadequate due to traffic routinely backing up beyond the furthest warning sign of the construction project. Moreover, Respondent failed to install a sufficient number of warning signs to notify the traveling public of the backup.
6. For the purposes of settlement, Respondent acknowledges culpability for the preceding incident.
7. Claimant and Respondent believe that in this particular incident and under these particular circumstances an award of $90,000 to Robert Woods; an award of $300,000 to Donna Kiser, Administratrix of the Estate of Melvin Kiser; and an award of $610,000 to Donna Kiser, Administratrix of the Estate of Michael Kiser represent fair and reasonable amounts to settle this claim.
8. The parties to this claim agree that the total sum of $90,000 to Robert Woods; $3 00,000 to Donna Kiser, Administratrix of the Estate of Melvin Kiser; and $610,000 to Donna Kiser, Administratrix of the Estate of Michael Kiser to be paid by Respondent to the Claimants in Claim No. CC-06-0238 will be a full and complete settlement, compromise and resolution of all matters in controversy in said claim and full and complete satisfaction of any and all past and future claims and damages Claimants may have against Respondent arising from the matters described in said claim.
The Court finds that Respondent was negligent in its maintenance of Interstate 64 near the 15 mile marker in Cabell County; that Respondent’s negligence was the proximate cause of the injuries sustained to Robert Woods and the deaths of Melvin and Michael Kiser; and that the amount agreed to by the parties is fair and reasonable.
Award of:
$90,000 to Robert Woods;
$300,000 to Donna Kiser, Administratrix of the Estate of Melvin Kiser; and
$610,000 to Donna Kiser, Administratrix of the Estate ofMichael Kiser.